ON PETITION FOR REHEARING.
Beard, Justice.
Counsel for defendants in error have filed a petition for a rehearing in this case, in which it is urged that the court erred in failing to decide the question of pleading malice; that the decision on the question of privilege is indefinite and confusing; that the court erred in holding that no privilege existed or exists in connection with the publication complained of; and that the judgment of the court is contrary to law. In the opinion handed down it is stated: “For the purpose of determining the questions presented by the demurrer, all matters well pleaded must be taken as admitted, and for that purpose in this case the demurrer admits that plaintiff was Mayor of the City of Sheridan; that the statements contained in the published article were false, and were published maliciously.” By that statement it was intended to express the opinion 'of the court that the allegation that the article was published maliciously was sufficient to admit evidence of express malice, if proof of that fact upon proper issue joined is necessary to entitle plaintiff to maintain the action. (Viele v. Gray, 18 How. (N. Y.) at 569.) With reference to the question of privilege, if we did not make our meaning clear we will try again. Tt is not contended that this publication was one of absolute privilege, but is of that class known as conditionally or qualifiedly priviledged. That is, it had reference to the acts of a public officer and with respect to his official conduct in which the public was interested. Such publication, when false, is privileged only when made in good faith and without malice. “Where the occasion upon which the words were published was a privileged one, the existence of malice shows that the party was not acting in the discharge of a duty, or in the exercise of a right which the *200law, upon the ground of public policy, would otherwise presume to have been the fact. The protection which the occasion affords is founded upon the just and rational principle, that one who is not a volunteer, but whose duty or right it becomes to discuss or speak of the character of another, is not to he restrained by the fear of an action for defamation, but may freely declare what he honestly and truly believes. The law presumes that he did so, and that presumption exempts him from all liability, though what he said was unfounded in fact, and though its effect may have been highly detrimental; but the existence of malice rerhoves this presumption, and places him upon the footing of a mischievous and malicious defamer.” (Viele v. Gray, 18 How. (N. Y.) 550, 567.) In the case here the publication is directly alleged to have been made maliciously, that is, without just cause or excuse, and is entirely inconsistent with the contention of counsel that the petition discloses that the publication was conditionally privileged. The publication of false defamatory matter when published maliciously is not privileged, although it may concern the conduct of a public officer in which the public is interested; and that is what we understand the petition in this case to allege. We are not called upon, nor would it be proper, in determining the sufficiency of the petition to state a cause of action to decide in advance questions which may arise in the further progress of the case, although they have been ably and elaborately discussed in counsels’ original brief; and that is why we said in the opinion that we did not feel called upon to enter upon an extended discussion of the law of libel. Plowever, we may say that as advised at present we believe the rule of law is, that where false defamatory matter which is actionable per se is published and is not privileged, the law conclusively presumes it to have been published maliciously; but when it is made to appear that the publication was conditionally privileged the presumption is that it was published in good faith; and the fact that it was published, was false and defamatory would not alone be sufficient proof of malice. And in such case, to *201be entitled to recover, the plaintiff must go further and prove that it was published maliciously; or, to state it otherwise, he must remove the presumption of the good faith of the publisher. What we held and to which we adhere is, that the published article as we understand it, and as we believe it would be understood by readers generally, it accused plaintiff with such misconduct in office as to tend to disgrace him and bring him into disrepute in the community, and therefore if it was false and was published maliciously, as alleged, it was libelous. We adhere to the conclusion stated in the opinion that the language of the article is fairly and reasonably susceptible of the meaning we attributed to it, and that the petition states a cause of action. Rehearing denied.
Potter, C. J., and Scott, J., concur.